--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT NO. 5 TO CREDIT AGREEMENT


As of September 28, 2018


BMO Harris Bank N.A.
770 North Water Street
Milwaukee, Wisconsin 53202
Attention: Corporate Banking


Ladies and Gentlemen:


STRATTEC SECURITY CORPORATION, a Wisconsin corporation (the “Company”), hereby
agrees with you as follows:


1.           Definitions.  Reference is made to that certain Credit Agreement
dated as of August 1, 2011 (as amended, restated, amended and restated or
otherwise modified, the “Credit Agreement”) between the Company and BMO Harris
Bank N.A. (the “Lender”).  All capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms by the Credit Agreement as
amended hereby.


.2.           Background.  The Company has requested that the Lender agree to
(i) increase the Revolving Commitment to $40,000,000, (ii) extend the term of
the Credit Agreement to August 1, 2021, and (iii) make certain other changes to
the Credit Agreement.  Subject to all of the terms and conditions hereof, the
Lender and the Company have agreed to such amendment on the terms set forth
below.  Pursuant to the Credit Agreement, the Company has issued a promissory
note to the Lender in the principal amount of $30,000,000, dated June 25, 2015
(the “Existing Note”).  Any additional loans made pursuant to the increased
credit, together with the unpaid balance of the Existing Note, shall be
evidenced by a new promissory note of the Company in the form of Exhibit A
annexed hereto (the “Amended Note”) in the amount of $40,000,000, dated the date
hereof, which shall be executed by the Company and delivered to the Lender. 
Accrued interest on the Existing Note outstanding on the date of issuance of the
Amended Note shall be included in interest due on the Amended Note on the first
interest payment date specified therein or in the Credit Agreement.


3.            Amendment to Credit Agreement.  Subject to all of the terms and
conditions hereof, upon execution and delivery of this Amendment, the Credit
Agreement shall be amended as of the date first written above as follows:


a.           All references to the Credit Agreement in the Credit Agreement, the
Note and the Loan Documents shall refer to the Credit Agreement as amended
hereby.  All references to the Note in the Credit Agreement, the Note and the
Loan Documents shall refer to the Amended Note.



--------------------------------------------------------------------------------

b.           The definition of “Revolving Commitment” is amended and restated in
its entirety as follows:


“Revolving Commitment” means the obligation of the Lender to make Revolving
Loans to the Company and issue Letters of Credit for the account of the Company
subject to the terms and conditions of this Agreement in an aggregate amount not
exceeding $40,000,000, as such amount may be modified from time to time pursuant
to the terms hereof.


c.           The first sentence of Section 2.01 of the Credit Agreement is
amended to change the date “August 1, 2020” to “August 1, 2021”.


4.            Conditions.  Notwithstanding any other provision of this
Amendment, this Amendment shall not become effective unless and until:


a.           It has been executed and delivered by all parties to the Credit
Agreement as amended hereby;


b.           The Amended Note shall have been executed and delivered by the
Company, in form and substance satisfactory to the Lender;


c.           The Lender shall have received certificates as of a recent date of
the good standing (or comparable standing) of the Company under the laws of its
jurisdiction of organization;


d.          The Lender shall have received a certificate of an appropriate
officer of the Company certifying as to the incumbency and genuineness of the
signature of each officer of the Company executing this Amendment and the
Amended Note and certifying that (i) the articles of incorporation and the
bylaws of the Company previously delivered to the Lender remain true, correct
and complete, and there have been no further amendments to such articles of
incorporation or bylaws, and (ii) attached thereto is a true, correct and
complete copy of the resolutions duly adopted by the board of directors of the
Company authorizing the borrowings contemplated hereunder and the execution,
delivery and performance of this Amendment and the Amended Note; and


e.           The Company shall have delivered such other corporate documents as
Lender or its counsel may reasonably request, in form and substance satisfactory
to the Lender.


2

--------------------------------------------------------------------------------

5.            Representations and Warranties.  The Company hereby repeats and
reaffirms the representations and warranties set forth in Article V of the
Credit Agreement, including without limitation the representations and
warranties set forth in Section 5.05 thereof which are made hereunder with
respect to the most recent financial statements and related information provided
pursuant to Section 7.06 of the Credit Agreement.  The Company also represents
and warrants that (A) since June 30, 2018 there has been no material adverse
change in the property, financial condition or business operations of the
Company and its Subsidiaries, taken as a whole, and (B) the execution, delivery
and performance of this Amendment are within the corporate powers of the
Company, have been duly authorized by all necessary corporate action and do not
and will not (i) require any consent or approval of the shareholders of the
Company; (ii) violate any provision of the articles of incorporation or by-laws
of the Company or of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Company or any Subsidiary; (iii) require the consent or
approval of, or filing or registration with, any governmental body, agency or
authority; or (iv) result in any breach of or constitute a default under, or
result in the imposition of any lien, charge or encumbrance upon any property of
the Company or any Subsidiary pursuant to any indenture or other agreement or
instrument under which the Company or any Subsidiary is a party or by which it
or its properties may be bound or affected.  This Amendment constitutes, and
each of the documents required herein when executed and delivered hereunder will
constitute, legal, valid and binding obligations of the Company or other
signatory enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy or similar laws affecting the
enforceability of creditors’ rights generally.


6.          Confirmation of Agreements.  Except as expressly provided above, the
Credit Agreement and the Loan Documents shall remain in full force and effect. 
This Amendment does not constitute a waiver or amendment of any term, condition
or covenant in the Credit Agreement other than as specifically set forth above. 
Nothing contained in this Amendment or in any other document, or any course of
dealing with the Company, shall be construed to imply that there is any
agreement by the Lender to provide any waiver or agree to any amendment in the
future.  This Amendment shall not release, discharge or satisfy any present or
future debts, obligations or liabilities to the Lender of the Company or of any
debtor, guarantor or other person or entity liable for payment or performance of
any of such debts, obligations or liabilities of the Company, or any mortgage,
security interest, lien or other collateral or security for any of such debts,
obligations or liabilities of the Company or such debtors, guarantors or other
persons or entities, or waive any default except as expressly provided herein,
and the Lender expressly reserves all of its rights and remedies with respect to
the Company and all such debtors, guarantors or other persons or entities, and
all such mortgages, security interests, liens and other collateral and
security.  This is an amendment and not a novation.  The Company acknowledges
and agrees that the obligations under the Credit Agreement and the Note exist
and are owing with no offset, defense or counterclaim assertible by the Company
and that the Credit Agreement, the Note and the Loan Documents are valid,
binding and fully enforceable according to their respective terms.


3

--------------------------------------------------------------------------------

7.           Real Estate Security.  Section 7.08 of the Credit Agreement
provides that if at any time the aggregate outstanding principal amount of Loans
plus the outstanding Letter of Credit Obligations exceeds $20,000,000 for a
period of forty-five consecutive days (the “Additional Security Condition”),
upon request by the Lender, the Company will grant mortgage liens to the Lender
as additional security for the Obligations on all of its interests in real
property located in the United States (the “Additional Security”).  The
Additional Security Condition has been met.  The Lender, at this time, is not
requesting that the Company grant the Additional Security to the Lender pursuant
to Section 7.08 of the Credit Agreement, however, the Lender specifically
reserves its right to do so in the future.  The Borrower acknowledges and agrees
that the Lender continues to have the right to request Additional Security
pursuant to, and subject to the terms of, Section 7.08 of the Credit Agreement.


8.          Miscellaneous.  The Company shall be responsible for the payment of
all fees and out-of-pocket disbursements incurred by the Lender in connection
with the preparation, execution, delivery, administration and enforcement of
this Amendment including all costs of collection, and including without
limitation the reasonable fees and disbursements of counsel for the Lender,
whether or not any transaction contemplated by this Amendment is consummated. 
The provisions of this Amendment shall inure to the benefit of any holder of the
Note, and shall inure to the benefit of and be binding upon any successor to any
of the parties hereto.  All agreements, representations and warranties made
herein shall survive the execution of this Amendment and the making of the loans
under the Credit Agreement, as so amended.  This Amendment shall be governed by
and construed in accordance with the internal laws of the State of Wisconsin. 
This Amendment may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Amendment is solely for the benefit of the parties hereto and their permitted
successors and assigns.  No other person or entity shall have any rights under,
or because of the existence of, this Amendment.


[Remainder of this page is intentionally left blank; signature page follows.]


4

--------------------------------------------------------------------------------

If the foregoing is satisfactory to you, please sign the form of acceptance
below and return a signed counterpart hereof to the Company.



 
Very truly yours,
     
STRATTEC SECURITY CORPORATION
   
(CORPORATE SEAL)
By:
/s/ Frank J. Krejci

 
Name:
Frank J. Krejci
 
Title:
President and Chief Executive Officer




 
And by:
/s/ Patrick J. Hansen

 
Name:
Patrick J. Hansen
 
Title:
Senior Vice President, Chief Financial Officer and Secretary



[Signature page to Strattec Security Corporation
Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Agreed to as of the date first above written.



 
BMO HARRIS BANK N.A.
     
By:
/s/ Mark Czarnecki

 
Name: 
Mark Czarnecki  
Title:
Senior Vice President



[Signature page to Strattec Security Corporation
Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A


Amended Note


See attached.



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED PROMISSORY NOTE


$40,000,000
September 28, 2018



FOR VALUE RECEIVED, STRATTEC SECURITY CORPORATION, a Wisconsin corporation (the
“Company”), promises to pay to the order of BMO HARRIS BANK N.A. (the “Lender”),
without setoff or counterclaim, the principal sum of Forty Million Dollars
($40,000,000), or such lesser amount as the Lender has advanced to the Company
pursuant to Section 2.01 of the Credit Agreement referred to below, at the Main
Office of the Lender in Milwaukee, Wisconsin, on the Termination Date set forth
in the Credit Agreement referred to below.  This Second Amended and Restated
Promissory Note (this “Note”) shall bear interest payable on the dates and at
the rate or rates set forth in the Credit Agreement referred to below.  All
amounts payable under this Note and the Credit Agreement shall be payable in
lawful money of the United States of America.


This Note constitutes the Revolving Note issued under Credit Agreement dated as
of August 1, 2011 (as amended, amended and restated or otherwise modified from
time to time, the “Credit Agreement”; all capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms by the
Credit Agreement), between the Company and the Lender, to which Credit Agreement
reference is hereby made for a statement of the terms and conditions on which
Loans in part evidenced hereby were or may be made, and for a description of the
conditions upon which this Note may be prepaid, in whole or in part, or its
maturity accelerated.


This Note is issued in substitution for and replacement of, but not repayment or
novation of, that certain Amended and Restated Promissory Note dated June 25,
2015, executed by the Company and payable to the order of the Lender.


This Note is entitled to the benefit of all of the Loan Documents referred to in
the Credit Agreement.



 
STRATTEC SECURITY CORPORATION
     
By:
/s/ Frank J. Krejci

 
Name:  Frank J. Krejci
 
Title:  President and Chief Executive Officer




 
By:
/s/ Patrick J. Hansen

 
Name:  Patrick J. Hansen
 
Title:   Senior Vice President, Chief Financial Officer and Secretary






--------------------------------------------------------------------------------